46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Darrell JONES, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-2291.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 16, 1994.Filed:  Feb. 2, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
Before MAGILL and BEAM, Circuit Judges, and SHANAHAN,* District Judge.
PER CURIAM.


1
Darrell Jones appeals the denial of his application for Social Security disability benefits.  After an hearing, the Secretary's Administrative Law Judge (ALJ) found that (1) Jones suffers from severe physical impairments, but not a listed impairment, which leave Jones unable to perform his past relevant work as a steel laborer, but (2) Jones' complaints of disabling pain were not credible and (3) Jones has the residual capacity to perform a wide range of light or sedentary jobs that exist in significant numbers in the St. Louis Standard Metropolitan Statistical Area.  Accordingly, the ALJ determined that Jones is not disabled as defined in the Social Security Act.  The Secretary's Appeals Council denied Jones' request for review.


2
On appeal, the district court1 accepted and adopted the report and recommendation of a magistrate judge2 in which the magistrate judge concluded that substantial evidence in the administrative record as a whole supports the ALJ's finding that Jones is not disabled.  Therefore, the district court entered judgment, denying Jones' appeal from the Secretary's denial of Social Security benefits.  Jones now appeals to this court, contending that the ALJ (1) erred in the determination that Jones' complaints of disabling pain were not credible and (2) erred in the determination because the ALJ, in asking a hypothetical question directed to a vocational expert, did not develop further evidence regarding Jones' mental depression and did not include certain restrictions regarding Jones' depression.


3
Having reviewed the briefs and record, we conclude that the district court committed no reversible error, and, therefore, we affirm the judgment of the district court.  See 8th Cir.  Rule 47B.



*
 The Honorable Thomas M. SHANAHAN, United States District Judge for the District of Nebraska, sitting by designation


1
 The HONORABLE EDWARD C. FILIPPINE, United States District Judge for the Eastern District of Missouri


2
 The HONORABLE MARY ANN L. MEDLER, United States Magistrate Judge of the Eastern District of Missouri